        Case 1:20-cv-00706-DLC Document 414 Filed 04/30/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION, et al.,

                              Plaintiff,

        v.                                             Case No. 1:20-cv-00706-DLC

 VYERA PHARMACEUTICALS, LLC, et al.,

                              Defendants.


                        MOTION TO WITHDRAW AS COUNSEL

TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

PLEASE TAKE NOTICE THAT Kevin J. Arquit, of Kasowitz Benson Torres LLP, hereby

requests to withdraw as counsel of record for Defendant Kevin Mulleady in the above-captioned

case. Mr. Arquit asks to be removed from the case docket and from the Notice of Electronic

Filing System as indicated on the docket. Defendant Kevin Mulleady continues to be

represented by Kasowitz Benson Torres LLP and his counsel of record.


Dated: April 30, 2021
       New York, New York

                                            Respectfully submitted,

                                            KASOWITZ BENSON TORRES LLP

                                            By: /s/ Kevin J. Arquit

                                            Kevin J. Arquit
                                            1633 Broadway
                                            New York, New York 10019
                                            Tel.: (212) 506-1700
                                            Fax: (212) 500-1800
                                            karquit@kasowitz.com

                                            Attorneys for Defendant Kevin Mulleady
